DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/area being considered by the Examiner.

Allowable Subject Matter
Claim(s) 1-7 are allowed over the prior art of record.

The closest prior art of record is US 20190369635, (hereinafter Kobayashi) and US 9827970 (hereinafter Lavoie).

The following is an examiner’s statement of reasons for allowance: 

Applicant’s arguments, see pages 1-3, filed 10/20/2021, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejection, 35 USC 112(b) rejections, and claim interpretation under 35 USC 112(f) of the claims has been withdrawn. 

The primary prior art reference Kobayashi discloses an invention that provides an autonomous driving control unit that a drive control unit that determines, based on first and 

The next prior art reference Lavoie discloses an invention to provide a vehicle speed control system for controlling vehicle speed. The vehicle may include a powertrain and a controller. The controller may be programmed to reduce a powertrain output based on a braking comfort parameter such that a speed becomes less than a threshold speed associated with the parking maneuver prior to completion of the parking maneuver. However, Lavoie does not explicitly teach wherein after switching from a first traveling state in which

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control system provided with a first detection unit and a second detection unit, which are configured to acquire peripheral information of a self-vehicle, comprising: 
a controller including at least one processor and at least one storage device and configured to perform traveling control of the self-vehicle using the peripheral information, 
wherein after switching from a first traveling state in which

Regarding Claim 7, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:

switching a traveling state of the self-vehicle from a first traveling state in which the first detection unit is used for acquiring the peripheral information and the second detection unit is not used for acquiring the peripheral information to a second traveling state in which the second detection unit is used for acquiring the peripheral information and the first detection unit is not used for acquiring the peripheral information: and 
performing traveling control by suppressing a control amount in the second traveling state based on a detection of an object which is detected by the second detection unit and was detected by the first detection unit in the first traveling state.

Claims 2-5 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668